Citation Nr: 1719626	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to May 27, 2016, and in excess of 60 percent thereafter for bilateral sensorineural hearing loss.


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served from March 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Manila, the Republic of the Philippines
Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection to the Veterans for his bilateral sensorineural hearing loss to a 30 percent rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to May 27, 2016, the Veteran's bilateral hearing loss was manifested at most by Level VIII hearing in the right ear and Level VII in the left ear.

2. From May 27, 2016, the Veteran's bilateral hearing loss was manifested by Level VIII hearing in the right ear and Level X in the left ear.


CONCLUSIONS OF LAW

1. Prior to May 27, 2016, the criteria for a rating of 40 percent for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2. From May 27, 2016, the criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103 (a)(West 2014); 38 C.F.R. § 3.159 (b) (2016).

In the present case, via a July 2016 letter, the Veteran was provided notice regarding what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection is established for bilateral hearing loss, and is currently evaluated as 60 percent disabling, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran maintains that such disability is more severe than as reflected by the currently assigned rating.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.


I. Analysis

In September 2014, the Veteran attended a private audio examination.  The Veteran's pure tone thresholds for the right ear were 85, 85, and 95 decibels at 1000, 2000, and 4000 Hertz, respectively.  Pure tone thresholds for the left ear were 85, 85, and 85 decibels at 1000, 2000, and 4000 Hertz, respectively.  This finding is not adequate for rating purpose because there is no indication that the audiologist used the Maryland CNC word list test, as required by 38 C.F.R. § 4.85(a), or any indication as to why it was not used.  Additionally, the pure tone thresholds for each ear at 3000 hertz were not tested or recorded.  Accordingly, these findings will not be considered in the assignment of the ratings herein.  

In September 2014, the Veteran attended a VA examination.  The Veteran's pure tone thresholds for the right ear were 65, 80, 75, and 85 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The puretone threshold average was 85.  Pure tone thresholds for the left ear were 70, 80, 75, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The puretone threshold average was 80.  Speech discrimination scores, using the Maryland CNC word list, were deemed inappropriate because of language difficulties, cognitive problems, inconsistent word recognition scores, etc.  These audiological findings show Level VIII hearing in the right ear and Level VII in the left ear under Table VIA.  These findings, when applied to Table VII, result in a 40 percent rating disability.  

In April 2015, the Veteran filed a Notice of Disagreement stating that his hearing was getting worse and requested another VA examination.

In his April 2016 VA Form 9 Appeal to Board of Appeals, the Veteran noted that he was not feeling well in February 2016 when he refused to undergo a new VA examination and requested reconsideration of his claim for an increased rating.

In May 2016, the Veteran attended a hearing loss and tinnitus VA examination.  The Veteran's pure tone thresholds for the right ear were 75, 85, 95, and 95+ decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The puretone threshold average was 88.  Pure tone thresholds for the left ear were 85, 95, 105, and 105 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The puretone threshold average was 98.  Speech discrimination scores, using the Maryland CNC word list, were deemed inappropriate because of language difficulties, cognitive problems, inconsistent word recognition scores, etc.  These audiological findings show Level VIII hearing in the right ear and Level X in the left ear under Table VIA.  These findings, when applied to Table VII, result in a 60 percent rating disability.  

In a June 2016 rating decision, the Veteran's bilateral sensorineural hearing loss was increased to 60 percent disabling, effective May 27, 2016.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing and understanding speech, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Applying the criteria to the facts of this case, the Board finds prior to May 27, 2016, the criteria for a rating higher than 40 percent for bilateral hearing loss have not been met.  The evidence establishes that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level VIII hearing acuity in the right ear and Level VII hearing acuity in the left ear during this period.

In addition, the Board finds following May 27, 2016, the criteria for a rating higher than 60 percent for bilateral hearing loss have not been met.  The evidence establishes that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level VIII hearing acuity in the right ear and Level X hearing acuity in the left ear during this period.

Finally, the Veteran has not alleged, and the evidence does not show, that his bilateral hearing loss results in symptoms not compensated for under the rating code, nor has he alleged it affects his ability to obtain or sustain substantially gainful employment.    The Board finds that further consideration of the issue of entitlement to a TDIU is not necessary.




ORDER

A rating of 40 percent is granted for the period prior to May 27, 2016.  

A rating in excess of 60 percent after May 27, 2016, for bilateral sensorineural hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


